[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APRIL 10, 2007
                             No. 06-14395                 THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 05-01713-CV-PT-S

LAWRENCE DENNIS,

                                                      Plaintiff-Appellant,

                                  versus

U.S. DEPARTMENT OF JUSTICE,
U.S. PAROLE COMMISSION,
U.S. PAROLE OFFICER SUPERVISOR, 1/3/96-8/13/99,
BRIDGET OAKES-THOMPSON, US Parole Officer,


                                                     Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (April 10, 2007)

Before DUBINA, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:
       Lawrence Dennis, a federal prisoner proceeding pro se, appeals the district

court’s sua sponte dismissal, pursuant to the Prison Litigation Reform Act

(“PLRA”), of his Bivens1 action. For the reasons that follow, we affirm.

                                         I. Background

       On August 11, 2005, Dennis filed a Bivens action against Parole Officer

Bridget Oakes-Thompson and the “U.S. Parole Officer Supervisor,” both in their

official and individual capacities, and against the U.S. Department of Justice and

the U.S. Parole Commission, alleging false trespass, false imprisonment, false

arrest, invasion of privacy, and emotional distress. Specifically, Dennis alleged

that his parole “street time” was unlawfully forfeited in 1997 and that he was

unlawfully arrested and detained for parole violations after his parole had expired

on January 3, 1999.2 In relief, Dennis requested monetary damages in excess of

three million dollars. After filing his initial complaint, Dennis filed several

motions to amend, including a motion to add four additional defendants on the

grounds that those defendants were unknown to him when he filed his complaint.

       After conducting the frivolity screening required by the PLRA, 28 U.S.C.

§ 1915A, the magistrate judge determined that Dennis’s complaint was frivolous


       1
         Bivens v. Six Unknown Named Agents of the Fed. Bureau of Investigation, 403 U.S.
388, 91 S. Ct. 1999 (1971).
       2
           Dennis is currently incarcerated for an unrelated 2003 conviction.

                                                  2
and failed to state a claim upon which relief could be granted because his claims

were barred by the forum state’s (Alabama’s) two-year limitations period. The

district court dismissed the complaint under the PLRA on the grounds that Dennis

had failed to state a claim upon which relief could be granted because his claims

were barred under Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d
383 (1994).3 The court also denied Dennis’s motions to amend. Dennis filed a

motion for reconsideration, which the court also denied. Dennis filed this appeal.4

                                        II. Discussion

       We review de novo the sua sponte dismissal of a complaint under § 1915A.

Hughes v. Lott, 350 F.3d 1157, 1159-60 (11th Cir. 2003). Under § 1915A, the

magistrate or district court is required to screen civil complaints filed by prisoners

against governmental officers or entities, and shall dismiss the complaint if it is

frivolous, fails to state a claim, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. § 1915A(a), (b)(1), (b)(2). A complaint fails

       3
          Under Heck v. Humphrey, 512 U.S. 477, 114 S. Ct. 2364, 129 L. Ed. 2d 383 (1994), a
state prisoner may not bring a claim for damages under 42 U.S.C. § 1983 if a judgment in his
favor would implicitly question the validity of conviction or duration of sentence, “unless the
plaintiff first achieves a favorable termination of his available state, or federal habeas,
opportunities to challenge the underlying conviction or sentence.” Muhammad v. Close, 540
U.S. 749, 751, 124 S. Ct. 1303, 1304, 158 L. Ed. 2d 32 (2004) (citing Heck, 512 at 487, 114 S. Ct.
at 2372). This court has held that Heck applies with equal force in a Bivens action filed by a
federal prisoner. Abella v. Rubino, 63 F.3d 1063, 1065 (11th Cir. 1995).
       4
         On appeal, Dennis does not challenge the district court’s denial of his motions to amend
or his motion for reconsideration, and he has therefore abandoned those issues on appeal. Rowe
v. Schreiber, 139 F.3d 1381, 1382 n.1 (11th Cir. 1998).

                                                3
to state a claim when “it appears beyond doubt that the plaintiff can prove no set of

facts in support of his claim which would entitle him to relief.” Flint v. ABB, Inc.,

337 F.3d 1326, 1328-29 (11th Cir. 2003). “Pro se pleadings are held to a less

stringent standard than pleadings drafted by attorneys and will, therefore, be

liberally construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th

Cir. 1998). Nonetheless, federal courts have discretion to dismiss pro se claims if

they lack an arguable basis either in fact or in law. Neitzke v. Williams, 490 U.S.
319, 324-25, 109 S. Ct. 1827, 1831-32, 104 L. Ed. 2d 338 (1989).

       Here, the district court held that Dennis’s complaint was Heck-barred

because the claims implicated federal criminal proceedings which have not been

invalidated by a federal court. On appeal, Dennis argues that his claims were not

barred by Heck because success in his Bivens action would not imply the invalidity

of his underlying conviction or sentence. We do not address this issue, however,

because regardless of whether some or all of Dennis’s claims are Heck-barred, the

claims are nonetheless barred by the applicable statute of limitations.5

       In states with more than one statute of limitations, the forum state’s general


       5
          A judgment of the district court can be affirmed on any ground, regardless of whether
those grounds were used by the district court. Magluta v. Samples, 162 F.3d 662, 664 (11th Cir.
1998); Turner v. Am. Fed’n of Teachers Local 1565, 138 F.3d 878, 880 n.1 (11th Cir. 1998)
(“We must affirm the judgment of the district court if the result is correct even if the district
court relied upon a wrong ground or gave a wrong reason.”).


                                                4
or residual personal injury statute of limitations applies to all 42 U.S.C. § 1983

actions filed in federal court in that state. Owens v. Okure, 488 U.S. 235, 236,

249-50, 109 S. Ct. 573, 574, 580-82, 102 L. Ed. 2d 594 (1989). A Bivens action is

subject to the same statute of limitations that would apply to a complaint brought

pursuant to § 1983. Kelly v. Serna, 87 F.3d 1235, 1238 (11th Cir. 1996). In

Alabama, the residual personal injury limitation period is two years. Moore v.

Liberty Nat’l Life Ins. Co., 267 F.3d 1209, 1219 (11th Cir. 2001). The question of

when the limitations period begins to run (that is, when the cause of action has

accrued), is one of federal law. Rozar v. Mullis, 85 F.3d 556, 561 (11th Cir. 1996).

The general federal rule is that a cause of action “will not accrue, and thereby set

the limitations clock running, until the plaintiffs know or should know (1) that they

have suffered the injury that forms the basis of their complaint and (2) who has

inflicted the injury.” Chappell v. Rich, 340 F.3d 1279, 1283 (11th Cir. 2003)

(citation omitted) (emphasis added).

      Here, although the detentions of which Dennis complains occurred in 1997

and 1999, Dennis did not file his complaint until 2005. In his Brief, Dennis asserts

that he did not know his parole had expired in 1999 and that his 1999 arrest and

detention for parole violations were unlawful until November 2003, following his

2003 conviction for an unrelated offense. In our view, however, Dennis could



                                           5
have determined the expiration date of his parole through reasonable diligence, and

thus, he should have known when his parole had expired well before his 2003

conviction. Moreover, nothing in the record indicates that Dennis either did not, or

reasonably could not, know of any alleged illegality regarding his 1997 detention.

As such, Dennis’s claims are time-barred, and he has therefore failed to state a

claim upon which relief can be granted.

                                  III. Conclusion

      For the foregoing reasons, we AFFIRM the district court.




                                          6